DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9.23.2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, “The semiconductor component as claimed in claim 4” causes the claim to be indefinite; the scope of a claim which depends from a cancelled claim is indefinite. It is presumed to depend from claims 1 or 3; however, note that claims 5, 13 and/or 14 would be identical to claim 15.

Duplicate Claims
Applicant is advised that should claim 5 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13 and 15 are rejected under 35 U.S.C. 102 as being anticipated by Nakamura et al. (of record, JP 2008159946 A. Machine translation previously provided).
Regarding claims 1, 5, 7, 13 and 15, Nakamura discloses (claim 1) a semiconductor component comprising: a support frame (32, “top plate 32”); a base plate (13, “upper electrode 13”) soldered (per 22,  Fig. 4 and “brazing material 22 is melted…”) to the support frame, wherein the base plate (13) comprises cooling fins (14, “cooling fins 14”) that protrude into a cooling duct (inside 3 and between 31 claims 5, 13 and 15) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450° C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22 and the upper electrode 13 made of a copper material (Cu)”), and, (claim 7) wherein the base plate (13) comprises nickel-plated copper (“… the upper electrode 13 made of a copper material (Cu). The surface is plated or metallized with nickel (Ni) or the like having good wettability with respect to the brazing material 22 made of silicon (Si) -added aluminum material (Al)…”)

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Gao et al. (of record, US 20110012252 A1).
Regarding claims 6 and 19, Nakamura fails to disclose wherein the at least one semiconductor module is potted by a potting compound.  
Gao discloses wherein the at least one semiconductor module (150, “power devices 150”) is potted by a potting compound (160, “resin encapsulants 160”, Fig. 6).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Oohama (US 20040183188 A1).
Regarding claim  8, Nakamura fails to disclose wherein the at least one semiconductor module is a half-bridge.
Oohama discloses wherein the at least one semiconductor module is a half-bridge (Fig. 20, “FIG. 20 is a perspective view showing a three-phase inverter circuit composed of three semiconductor devices each of which corresponds to the half-bridge circuit and has the same structure of the semiconductor device shown in FIG. 18”).
It would have been obvious to one of ordinary skill in the art to include the half-bridge of Oohama in the device of Nakamura and arrive at the claimed invention so as to enable means for forming a cooled inverter circuit for application specific requirements since the use of conventional materials (a half-bridge) to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 1, 3, 5, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Zhou et al (of record, US 20160183409 A1).
Regarding claims 1, 5, 7, 13 and 15, alternative rejection, Nakamura discloses (claim 1) a semiconductor component comprising: a support frame (32, “top plate 32”); a base plate (13, “upper electrode 13”) soldered (per 22,  Fig. 4 and “brazing material 22 is melted…”) to the support frame, wherein the base plate (13) comprises cooling fins (14, “cooling fins 14”) that protrude into a cooling claims 5, 13 and 15) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450° C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22 and the upper electrode 13 made of a copper material (Cu)”), and, (claim 7) wherein the base plate (13) comprises nickel-plated copper (“… the upper electrode 13 made of a copper material (Cu). The surface is plated or metallized with nickel (Ni) or the like having good wettability with respect to the brazing material 22 made of silicon (Si) -added aluminum material (Al)…”).
Nakamura fails to disclose a cooling “duct” instead of a region.
Zhou discloses a cooling duct (130A/134A, “The one or more distribution recesses 130A-130C are fluidly coupled to the inlet tube 106 on the inlet side 114 and the outlet tube 108 on the outlet side 116” and ““the insert receiving portion 134A is configured to receive and house a first manifold insert 140A”, Fig. 2)
It would have been obvious to one of ordinary skill in the art to replace the cooling region of Nakamura with the cooling duct of Zhou by providing inlet and outlets to the cooling region of Nakamura and thereby arrive at the claimed invention so as to provide “passive and active fluid flow control within jet impingement assemblies may be desired to mitigate high temperature operation of the power electronics devices” (Zhou, [0003]).
Regarding claims 3 and 14, Nakamura/Zhou discloses (claim 3, Zhou) wherein the cooling duct (130A/134A) is closed fluid-tight on all sides except for a coolant fluid inlet and a coolant fluid outlet (Figs.1-3, “one or more angled inlet connection tubes 122A′-122A′″ and one or more outlet connection tubes 124A′-124A″”), and, (claim 14, Nakamura) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450° C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22 and the upper electrode 13 made of a copper material (Cu)”). 

Claims 6, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Zhou et al. as applied to claims 1, 3 and 6 above, and further in view of Gao et al.
Regarding claims 6, 17 and 19, Nakamura fails to disclose wherein the at least one semiconductor module is potted by a potting compound.  
Gao discloses wherein the at least one semiconductor module (150, “power devices 150”) is potted by a potting compound (160, “resin encapsulants 160”, Fig. 6).
It would have been obvious to one of ordinary skill in the art to apply the potting compound of Gao to the device of Nakamura/Zhou and arrive at the claimed invention so as to protect the semiconductor module from external damaging conditions (e.g., debris, contaminants or humidity) since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Zhou et al. as applied to claim 1, and further in view of Oohama.
Regarding claim  8, Nakamura fails to disclose wherein the at least one semiconductor module is a half-bridge.

It would have been obvious to one of ordinary skill in the art to include the half-bridge of Oohama in the device of Nakamura/Zhou and arrive at the claimed invention so as to enable means for forming a cooled inverter circuit for application specific requirements since the use of conventional materials (a half-bridge) to perform their known function is prima-facie obvious (MPEP 2144.07).

Response to Arguments
Applicant’s arguments, see p. 8-9, filed 1.18.2022, with respect to Zhou et al. failing to anticipate/suggest claim 1 have been fully considered and are persuasive.  Therefore, the rejection over Zhou et al. has been withdrawn.  
Applicant's arguments filed 1.18.2022 have been fully considered but they are not persuasive.
The applicant alleges that Nakamura et al. fails to disclose a cooling duct at p. 9. This is not found persuasive because (i) Nakamura et al. discloses wherein the base plate (13) comprises cooling fins (14, “cooling fins 14”) that protrude into a cooling duct (inside 3 and between 31 and 32, “The cooler 3 includes a cooler main body 31 that is formed in a box having an open upper surface, into which cooling water flows…” and “the cooling water flowing in the cooler body 31”,  wherein flowing of water is consistent with “An often enclosed passage or channel for conveying a substance, especially a liquid or gas” of https://www.thefreedictionary.com/duct; hence, Nakamura discloses a cooling duct) and the support frame (32) is soldered (via 22) to a closure element (31) to form the cooling duct (“the cooler body 31 and the top plate 32 in the cooler 3 are joined using the brazing material 22”), and/or, (ii) Nakamura et al. discloses a base plate (13, “upper electrode 13”) soldered (per 22,  Fig. 4 and “brazing Zhou et al. discloses a cooling duct (130A/134A, “The one or more distribution recesses 130A-130C are fluidly coupled to the inlet tube 106 on the inlet side 114 and the outlet tube 108 on the outlet side 116” and ““the insert receiving portion 134A is configured to receive and house a first manifold insert 140A”, Fig. 2), (b) it would have been obvious to one of ordinary skill in the art to replace the cooling region of Nakamura with the cooling duct of Zhou by providing inlet and outlets to the cooling region of Nakamura and thereby arrive at the claimed invention so as to provide “passive and active fluid flow control within jet impingement assemblies may be desired to mitigate high temperature operation of the power electronics devices” (Zhou, [0003]) and (c) the applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894